USCA1 Opinion

	




                         [NOT FOR PUBLICATION]                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUIT                         ____________________No. 97-2050                            P. F. MCHENRY,                         Plaintiff, Appellant,                                  v.                       UNITED STATES OF AMERICA,                         Defendant, Appellee.                         ____________________             APPEAL FROM THE UNITED STATES DISTRICT COURT                   FOR THE DISTRICT OF MASSACHUSETTS         [Hon. Frank H. Freedman, Senior U.S. District Judge]                         ____________________                                Before                         Selya, Circuit Judge,                      Cyr, Senior Circuit Judge,                      and Boudin, Circuit Judge.                         ____________________    P. F. McHenry on brief pro se.    Donald K. Stern, United States Attorney, and Karen L. Goodwin,Assistant United States Attorney, on brief for appellee.                         ____________________                            MARCH 12, 1998                         ____________________           Per Curiam.  Appellant P.F. McHenry appeals from the    district court's dismissal of her complaint under Fed. R. Civ.    P. 12(b)(1).  We affirm.  For the reasons given by the district    court in its order dated July 18, 1997, appellant's statutory    property claim was properly dismissed for lack of jurisdiction.     Nor did appellant adequately assert a claim for intentional    infliction of emotional distress since she failed to allege    that appellee's conduct caused severe emotional distress, a    necessary element of that cause of action under Massachusetts    law.  See Tetrault v. Mahoney, Hawkes & Goldings, 425 Mass.    456, 466, 681 N.E.2d 1189, 1197 (1997).  Consequently,    dismissal of her complaint was proper.  See Doyle v. Hasbro,    Inc., 103 F.3d 186, 195 (1st Cir. 1996) (affirming dismissal of    claim of intentional infliction of emotional distress under    Massachusetts law in part because plaintiff never even    attempted to plead severe distress); see Fed. R. Civ. P.    12(b)(6).             Affirmed.  See Loc. R. 27.1.